Title: Abigail Adams to William Smith Shaw, 9 December 1798
From: Adams, Abigail
To: Shaw, William Smith


          
            Dear William
            fryday December 9th [7] 1798
          
          Last Evening was marrid at the Seat of the President of the united states, by the Revd mr Weld mr Ebeneazer Harmon to miss Abigail Hunt. please to inform miss Rebecca Tirril of this auspicious Event. as I am a great friend to Matrimony, and always like to promote it, where there is a prospect of happiness & comfort, and as Nabby had lived with me—and was about to marry the Brother of mrs Porter, I gave her the offer of being married in my Family— which she thankfully accepted. there was present mr Harmon the Father—a very respectable old Man, & 14 Brothers and sisters, which with my own Family made up a Room full. after the ceremony was over, I regaled them with a Glass of wine, & some cake and Cheese, which having partaken of they retired to the Farm House, where mrs Porter had prepared a supper of what was intended for her thanksgiving faire. after supper, mr Richard tuned up, & they closed with a dance. how long they kept it up, I do not know, for I retired to rest at about nine, and with the pleasurable reflection of having made Several honest families happy & pleasd I enjoyd a comfortable nights repose
          I received your Letter of the 25 and was diverted with the Govenours Zeal & sorry for his dissapointment, for as I was not of the party, I should not have regreted an exhibition of the warm attachment of the state of Pensilvana to the President & the Goverment I

believe there is much more of it in reality than formerly but none to spair—if all had been shown which was real
          you will have received a Letter from me before this, and I hope Richard will also have arrived. your mother has written for Betsy Palmer & I suppose she will soon go. she writes me that Abbes arm was much Strengthend by Hughes ointment. I presume you had a numerous Levee on twesday. you inquire for the card plate. it is upon the shelve behind the door in my writing Room—
          I believe some cards with it— I have no News to relate. no event to amuse you I have not been further from Home than Milton, and feel a want of courage for enterprize of any kind— these two or there cold days I have felt better, but all depends upon a Suppression of the fever, and good rest. you must write me as often as you can, & let me know what is passing
          I am your affectionate
          
            Aunt Abigail Adams
          
        